Citation Nr: 1632113	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, claimed as residuals of a traumatic brain injury (TBI).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Jacques DePlois, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1973 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal August 2010 and April 2012 rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in May 2015, he withdrew his hearing request. 

The issue of entitlement to service connection for a bipolar disorder has been characterized as service connection for an acquired psychiatric disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's acquired psychiatric disorder had its onset in service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that his claimed acquired psychiatric disorder is due to an injury in service.  Specifically, the Veteran asserts that his claimed acquired psychiatric disorder is due to a motor vehicle accident. 

The Veteran's service treatment records are silent as to any complaints or treatment for psychiatric disorders.  A January 1975 record of medical care indicates that the Veteran was involved in a car accident.  It was noted that the Veteran suffered a laceration above his left eye.  

Post service treatment records show various diagnoses for psychiatric disorders.  A private medical note dated in February 1995 shows a diagnosis of polysubstance abuse and posttraumatic stress disorder.  An August 1995 private treatment record reflects a diagnosis of bi-polar disorder.  

A VA medical record dated in August 2001 reflects a diagnosis of bi-polar affective disorder and alcohol dependence.  Another August 2001 VA record shows that the Veteran was anxious, shaky, and was hearing voices.  He denied suicidal or homicidal ideations.  Impressions of bi-polar and depression were provided.  

The Veteran was afforded a VA TBI examination in July 2011.  The VA examiner, Dr. G, noted that there was a history of a TBI consistent with a motor vehicle accident.  The VA examiner opined that it was at least as likely as not that the Veteran did have a TBI with primarily neurocognitive and neurobehavioral residual.  It was noted that whether the findings were due in part to the chronic alcoholism was irrelevant, as it was very likely that his mood disorder and ethanolism were as likely as not related to his head injury.  

The Veteran was afforded a VA Mental Disorders examination in November 2012.  He reported being angry, having difficulty concentrating, severe depression and anxiety.  He noted that he isolated himself from others and had one friend.  The Veteran noted that after his motor vehicle accident, he had symptoms of sad mood with significant loss of interest in and the ability to enjoy activities he normally enjoyed.  He noted that his level of depression had continued to get worse since discharge.  He noted lethargy, feelings of worthlessness and frequent suicidal thoughts with no current plan or intent.  It was noted that the Vetera had total occupational and social impairment.  

The Veteran was diagnosed with cognitive disorder, not otherwise specified (NOS), major depressive disorder, single episode, chronic, and alcohol dependence were provided.  The VA examiner found that the Veteran's cognitive disorder, NOS, was directly related to the Veteran's TBI, as diagnosed by Dr. G., sustained by the motor vehicle accident during service.  The VA examiner also opined that the Veteran's major depressive disorder and alcohol dependence were secondary to his congenitive disorder.  

The Veteran was afforded a VA TBI examination in December 2012 with the same examiner as the July 2011 VA examination.  The Veteran was diagnosed with mild TBI.  The examination report shows that the VA examiner, Dr. G., noted that he was going to reverse his initial impression.  He noted that progressive symptoms were most consistent with effects of chronic ethanolism which were well documented in the record.  The residuals were therefore less likely than not due to his TBI.  

In a March 2013 medical addendum, the July 2011 and December 2012 VA examiner stated that the Veteran's cognitive and depressive disorders were less likely than not due to the single mild (concussion) TBI.  These were more likely a function of ethyl alcohol (ETOH) abuse.  

The Veteran was afforded a VA Mental Disorders examination in July 2013.  The Veteran was diagnosed with bipolar disorder, NOS and alcohol dependence.  The VA examiner noted that the Veteran had total occupational and social impairment.  The VA examiner noted that the Veteran had suffered from major depressive episodes and had experienced paranoid ideations since the last examination.  It was noted that it appeared that the psychotic features were reported when the Veteran was not drinking alcohol. 

The VA examiner stated that while he agreed with Dr. G. that the symptoms were common to chronic alcohol dependency, they were also symptoms common to bi-polar disorder.  He stated that as Dr. G. did not address the Veteran's bi-polar disorder, that he must note that it is not possible to attribute some of the symptoms to either alcohol dependency or a bi-polar disorder without resorting to mere speculation.  

A statement, dated in December 2015, by the Veteran's mother notes that after the accident in service, the Veteran did not want to be hugged by her.  She noted that he would not call as he had during service, that he would disappear for months with no contact with his family and that he was angry.  

Based on the evidence presented, the Board finds that a current disability has been established.  The November 2012 VA examiner diagnosed the Veteran with cognitive disorder, NOS and the July 2013 VA examiner diagnosed the Veteran with bipolar disorder, NOS.  An in-service injury has also been established.  The service treatment record dated in January 1975 shows treatment subsequent to a motor vehicle accident.  The VA examination reports noted above have addressed the Veteran's in-service injury in relation to the diagnosed TBI.  Next, a nexus between the current acquired psychiatric disorder and the in-service injury needs to be established to substantiate the claim.

The medical opinion by the November 2011 VA Mental Disorder examiner reflects that the Veteran's cognitive disorder, NOS, was directly related to the Veteran's injury sustained by the motor vehicle accident during service, as noted by July 2011 VA TBI examiner.  Although Dr. G. subsequently changed his opinion to note that the Veteran's cognitive and depressive disorders were less likely than not due to the single mild (concussion) TBI and more likely a function of ETOH abuse, a subsequent review of the record by the July 2013 VA Mental Disorders examiner shows that they were also symptoms common to the diagnosed bi-polar disorder which were not possible to attribute to either alcohol dependency or a bi-polar disorder without resorting to mere speculation.  

While the Board finds that the medical evidence of record is conflicting, it is at least in equipoise.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

As such, after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has an acquired psychiatric disorder related to active duty service.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, claimed as residuals of a traumatic brain injury, is granted.







REMAND

The record as it currently stands is inadequate for purposes of rendering a fully informed decision as to the merits of the claim for entitlement to TDIU.  

The Veteran is currently service-connected for a disfiguring scar, residual laceration above the left eye, hearing loss in the left ear and tinnitus associated with left ear hearing loss, in addition to the acquired psychiatric disorder granted in this Board decision. 

Since the favorable decision with regard to the issue of entitlement to service connection for an acquired psychiatric disorder may impact the TDIU rating claim once a rating is assigned, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board therefore will defer appellate consideration of the claim of entitlement to a TDIU rating, pending the resolution of the assigned evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall implement the Board's decision awarding service connection for an acquired psychiatric disorder.  

2.  Following the assignment of an initial disability rating for the service-connected acquired psychiatric disorder, the agency of original jurisdiction shall readjudicate the issue of entitlement to a TDIU.  If the schedular criteria for TDIU are not met, the claim for TDIU must be referred to the Director of Compensation for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).

If the benefit sought on appeal is denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case (SSOC).  
 
4.  After the Veteran and his representative have had an adequate opportunity to respond the SSOC issued by the RO, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


